DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 13, 2022.  Claims 1 – 24 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 20, the phrase “is mountable an operable onboard an unmanned ground 
vehicle to provide the vehicle with improved obstacle classification and navigation capabilities”, is unclear.  Clarification is required.
In claim 24, the phrase “the INS” lacks proper antecedent basis.  Clarification is 
required.
In the second to last clause of claims 1, 12 and 24, the recitation of the “INS 
onboard the vehicle” is ambiguous.  In the second clause of claims 1 and 12, applicant positively recites that the claimed system, which is mountable on a vehicle, includes an inertial navigation system or INS.   Is the second recitation of the INS in the second to last clause of claims 1 and 12 the same as the first?  Clarification is required.
	In claim 24, the INS is not positively recited and therefore lacks proper antecedent basis.  Is the second recitation of the INS in the second to last clause of claim 24 the same as the first?  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 5, 7 – 12, 14 – 16, 18, 19, 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 12 and 24 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
The preamble of claim 12 recite a system. The preamble of claim 12 recites at least one physical element that forms part of the claimed system.  Therefore, claim 12 is directed to an apparatus.
The preamble of claim 24 recites a non-transitory program storage device.  The body of claim positively recites the non-transitory processor-readable storage medium operatively coupled to a processor.  Therefore, claim 24 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 6, 12, 17 and 24 recite a judicial exception?  Yes.  The claims recite the limitations of one or more computer processors configured to: generate, based on the scanning output data a first map representing at least a part of the area and characterized by a first map size; wherein the map comprises a first group of cells characterized a first cell size which is equal or larger than an accumulated drift value of the INS over a first predefined distance which is related to the first map size; generate, based on the scanning output, a second map representing a part of the area and characterized by a second map size, which is smaller than the first map size; wherein the map comprises a second group of cells characterized by a second cell size, smaller than the first cell size; wherein the second map at least partly overlaps the first map and wherein cells in the first group of cells and the second group of cells are classified to a class selected from at least two classes, comprising traversable and non-traversable and wherein non-traversable cells in the first map and the second map indicate obstacles; generate deduced data by crossing between information about one or more cells in the first group of cells and about one or more cells in the second group of cells; wherein the deduced data provides a more accurate indication about size of obstacles located within the area; receive inertial navigation system (INS) data from an INS onboard the vehicle, indicative of a current location of the vehicle relative to a previous location; generate navigation instructions for leading the vehicle through the area while avoiding obstacles, based on the INS data and the deduced data; and  updating a path leading the vehicle to a target destination using the first map and the second map.  The generating, receiving and updating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components such as a computer processor. That is, other than reciting “one or more computer processors” nothing in the claim precludes the  generating steps from practically being performed in the human mind.  For example, but for the “one or more computer processors” language, the claims encompass the user manually performing the claimed generating, receiving and updating steps.  These limitations are considered mental processes.

Step 2A – Prong 2
Do claims 1, 12 and 24 integrate the judicial exception into a practical application?  No.  Claims 6 and 17 do not recite any additional element.   Claims 1, 12 and 24, however, recite three additional elements: at least one computer processor, a scanner and an inertial navigation system.  These devices are recited at high levels of generality.  For instance, the computer processor merely processes and/or manipulates data, the sensor merely senses the environment, and the inertial navigation system generically operates as a navigation and positioning device.   These generic components are nothing more than mere instructions to apply the exception while using these devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, 6, 12, 17 and 24 are directed to the abstract idea.

Step 2B 
Do claims 1, 6, 12, 17 and 24 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using the generic components.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Therefore, the claims 3 – 5, 7 – 11, 14 – 16, 18, 19, 21 – 23 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 12, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15, 20 and 25 of U.S. Patent No. 11,320,823 (herein after “Patent ‘823”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claims 1, 12 and 24, respectively, are a broader recitation of claims 1, 15 and 25 of Patent ‘823, and instant claims 10 and 21, respectively, correspond to claims 12 and 20 of Patent ‘823.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666